NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 7, 2020 ∗
                                Decided January 9, 2020

                                         Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge



No. 19-1164

LINDA REED,                                     Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District
                                                of Illinois, Eastern Division.

      v.                                        No. 14-C-2247

STATE OF ILLINOIS,                              Jorge L. Alonso,
     Defendant-Appellee.                        Judge.

                                       ORDER

       After an Illinois court denied Linda Reed’s request for a court-appointed
attorney to accommodate her disability during a proceeding related to the guardianship
of her mother, Reed sued the State of Illinois alleging violations of the Americans with
Disabilities Act and the Rehabilitation Act. The district court entered summary

      ∗  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1164                                                                              2

judgment for the State on both claims. Because Reed was not denied access to the
courts, we affirm the judgment.

       We recite the undisputed facts, drawing reasonable inferences in Reed’s favor.
See Ashby v. Warrick County Sch. Corp., 908 F.3d 225, 230 (7th Cir. 2018). After Reed’s
brother was appointed plenary guardian of their disabled mother, Reed suspected that
he was mismanaging her estate. When her mother died, Reed wanted to protect her
inheritance. At that time, the guardianship estate was still open in the Circuit Court of
Cook County, and she involved herself in those proceedings, requesting a review of her
brother’s dealings and the appointment of an independent administrator.

        Reed has a neurological disorder called Tardive Dyskinesia, which, according to
her complaint, results in “visible symptoms including an easily-triggered startle
response, involuntary movements in her limbs, hands, and mouth, and an
uncontrollable impulse to move” and “[l]ess visible symptoms [of] difficulty in logical
or critical thinking and inability to verbally communicate.” Reed contacted the probate
court’s disability coordinator to request accommodations. The coordinator provided
Reed with an accommodation request form and forwarded information about free or
affordable legal assistance. Reed (who lives in Wisconsin) returned the form, requesting
a note-taker whose notes would become part of the record and permission to participate
in the court hearings by telephone (to listen to the proceedings) and email (to respond
in writing, given her difficulty speaking). Later, she requested as an additional
accommodation that the court appoint counsel to represent her.

       The probate court granted some of Reed’s requests and denied others. It
permitted Reed to participate in the hearings by telephone conference, allowed her to
use a note-taker, and offered to provide her with free transcripts of the proceedings. It
denied her request to put the notes made on her behalf into the record. The court also
denied her request to communicate via email during the proceedings but gave her
permission to use a free chat service to communicate with the judge during hearings.
Finally, the court denied Reed’s requests for an attorney, noting that she was “not the
ward or the respondent in a petition for adjudication” and that she had not taken
advantage of the disability coordinator’s efforts to connect her with an organization that
could have helped her find an attorney.

       Reed declined to use the internet chat options—maintaining that learning a new
interface was too difficult—but nonetheless attended hearings by telephone. The court
maintained that it could understand Reed throughout the hearings and ultimately
No. 19-1164                                                                                 3

granted some relief: it ordered an inventory and accounting of the estate, appointed a
guardian ad litem to help determine whether the brother should be discharged, and
ultimately dismissed the brother as guardian. The court (both during hearings and in
email correspondence with the disability coordinator) and guardian ad litem each
advised Reed that she needed to open a decedent’s estate to obtain the portion of her
inheritance that she believed had been diverted from her.

       While the guardianship proceeding was ongoing, Reed sued the State of Illinois
alleging violations of the ADA and the Rehabilitation Act. See 42 U.S.C. § 12132;
29 U.S.C. § 794. 1 The district court recruited an attorney to represent her pro bono.
After discovery, the State moved for summary judgment. The operative third amended
complaint referenced all the accommodations that the probate court had denied, but in
her response to the motion for summary judgment, Reed argued only that the State
unlawfully rejected her request for an attorney, which she described as “the only
appropriate remedy” given her disability.

       The district court entered summary judgment for the State on both counts. It first
concluded that the State enjoyed sovereign immunity on the ADA claim because it had
not prevented Reed from accessing the courts. Next, the court determined that
providing an attorney amounts to a service of a “personal nature” and therefore is not a
reasonable accommodation under the Rehabilitation Act, just as it would not be under
the ADA. 28 C.F.R. § 35.135; see A.H. by Holzmueller v. Ill. High Sch. Ass’n., 881 F.3d 587,
592 (7th Cir. 2018) (“The relevant provisions and implementing regulations of the
Rehabilitation Act and the ADA are ‘materially identical.’”).

       Reed appeals the entry of summary judgment on her ADA and Rehabilitation
Act claims, arguing that the state court’s denial of her request for counsel frustrated her
right of access to the court because it prohibited her from meaningfully participating in

       1 Reed also included as defendants the Circuit Court of Cook County, three
judges, and the disability coordinator, but the district court dismissed these claims as
redundant of her claims against the State. See Reed v. Illinois, No. 1:14-cv-02247, slip op.
at 1 (N.D. Ill. Aug 10, 2015) (citing Landers Seed Co., Inc. v. Champaign Nat’l Bank, 15 F.3d
729, 731–32 (7th Cir. 1994) (state courts are branches of state government); Orenic v. Ill.
State Labor Relations Bd., 537 N.E.2d 784, 795 (Ill. 1989) (circuit court employees are
employees of the state); Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (official capacity
claims against state employees are actually claims against the state)). Reed does not
challenge the dismissal of these defendants.
No. 19-1164                                                                                   4

the guardianship proceedings. Although Reed discusses additional accommodations
that she requested, we do not consider arguments that she did not make in the district
court. See Guzman v. Brown Cty., 884 F.3d 633, 639 (7th Cir. 2018). Our review is de
novo. See Holzmueller, 881 F.3d at 592.

        Reed first argues that the district court erred in concluding that the State was
immune from suit on her ADA claim. Congress has abrogated states’ sovereign
immunity for cases that arise under Title II of the ADA if they implicate the
“fundamental right of access to the courts.” Tennessee v. Lane, 541 U.S. 509, 533–534
(2004). But not all rights associated with the court system fall in this category; the
fundamental right of access to the courts refers to those constitutional rights that protect
a litigant’s ability to get into court and to receive a judgment. King v. Marion Circuit
Court, 868 F.3d 589, 592 (7th Cir. 2017), cert. denied, 138 S. Ct. 1582 (2018); see, e.g., Lane,
541 U.S. at 515 (physical exclusion of wheelchair-bound litigants from second-floor
courtroom is denial of access). Indeed, “there is no constitutional problem with …
requiring litigants to pay for their own lawyers in civil cases, although those expenses
may make litigation impractical if not impossible for some persons.” King, 868 F.3d
at 592.

        Reed was not denied fundamental access to the court, even if the State made
litigating more difficult by denying her chosen accommodation. She appeared at
hearings via telephone, filed petitions, had a note-taker, and was permitted (though she
declined) to communicate at hearings through an internet chat service. The court
provided her with transcripts and took breaks during the hearings so that she could
manage her stress when it was exacerbating her symptoms. See, e.g., King, 868 F.3d
at 593 (no fundamental right of access was denied when claimant was able to litigate in
court). Moreover, the court granted much of Reed’s requested relief: it ordered an
inventory and accounting of the estate and eventually discharged her brother as
guardian over their mother. See Christopher v. Harbury, 536 U.S. 403, 415 (2002) (claimant
must present evidence of valid claim that was frustrated by the denial). As to her other
requested relief—the inheritance—the probate court repeatedly told Reed that only
issues of guardianship were before it. To litigate over the proper distribution of her
mother’s assets, Reed would have had to file a separate action to reopen her mother’s
estate. It was not the denial of an attorney that prevented her from getting all the relief
she wanted in the context of the guardianship proceeding. We do not minimize the
difficulties that Reed had participating as fully as she wanted to, but she had
meaningful access to the proceedings. The state’s sovereign immunity, therefore, is not
abrogated.
No. 19-1164                                                                                   5



        Reed next argues that she presented enough evidence from which a reasonable
factfinder could conclude that she had been excluded from the probate court in
violation of the Rehabilitation Act. (The State waived sovereign immunity under the
Rehabilitation Act in exchange for the receipt of federal funds, see Jaros v. Ill. Dep’t of
Corr., 684 F.3d 667, 671–2 (7th Cir. 2012).) In order to survive summary judgment, Reed
needed to produce evidence that she is a qualified individual with a disability and that
she was denied access to a program or activity because of her disability. See 29 U.S.C.
§ 794(a); Jaros, 684 F.3d at 672. Although the Rehabilitation Act does not contain an
express accommodation requirement, we read one into the statute generally. See Jaros,
684 F.3d at 672 (citing Alexander v. Choate, 469 U.S. 287, 301 (1985)).

        Reed argues that the provision of an attorney to disabled, pro se litigants in a
civil context can be a reasonable accommodation and was required in her situation. She
asserts that, because the probate court can appoint attorneys to “wards and
respondents,” it is neither unduly burdensome on the court—nor would it alter the
fundamental nature of the court’s services—to provide them for disabled litigants as
well. Further, she argues that without an attorney, she was unable to meaningfully
participate in the court proceedings and so was effectively denied court access equal to
that of her non-disabled peers.

       We do not need to decide broadly, as the State urges us to, that “appointed
counsel” is never a reasonable accommodation “as a matter of law.” There may be
circumstances in which a state court, in its discretion, might deem the assistance of an
attorney to be a reasonable accommodation of a disability. Nor do we weigh in on
whether the professional services of an attorney can be viewed as excluded “personal
services” under 28 C.F.R. § 35.135. Here, as we have concluded already, Reed was
neither denied physical access to the courts (she asked to litigate remotely) nor denied
meaningful participation in the court proceedings. Rather, she engaged in the hearings,
filed petitions and motions, and obtained some of the relief she sought.

       Accordingly, we affirm the judgment of the district court.